DocuSign Envelope ID: 2210E341-D584-49FE-A41B-717A093ED41A
                         Case 3:20-cv-05309-CRB Document 16 Filed 08/04/20 Page 1 of 4



              1

              2

              3

              4

              5

              6

              7
                                                   UNITED STATES DISTRICT COURT
              8
                                                  NORTHERN DISTRICT OF CALIFORNIA
              9                                       SAN FRANCISCO DIVISION

             10
                    COLIN SCHOLL and LISA STRAWN, on
             11     behalf of themselves and all others        Case No. 3:20-cv-5309-CRB
                    similarly situated.
             12                                                DECLARATION OF DAVID COWAN IN
                                         Plaintiffs,           SUPPORT OF PLAINTIFFS’ MOTION FOR
             13                                                (1) PRELIMINARY INJUNCTION; (2)
                    v.
                                                               CLASS CERTIFICATION; AND (3)
             14
                    STEVEN MNUCHIN, in his official            APPOINTMENT OF CO-LEAD CLASS
             15     capacity as the Secretary of the U.S.      COUNSEL
                    Department of Treasury; CHARLES
             16     RETTIG, in his official capacity as U.S.
                    Commissioner of Internal Revenue; U.S.
             17     DEPARTMENT OF THE TREASURY;
                    the U.S. INTERNAL REVENUE
             18     SERVICE; and, the UNITED STATES OF
                    AMERICA.
             19

             20                          Defendants.

             21

             22

             23

             24

             25

             26

             27

             28

                                                                          DECL. OF DAVID COWAN ISO PLFS’ MTN. FOR
                                                                                          PRELIMINARY INJUNCTION
                    2016647.1
                                                                                              CASE NO. 3:20-CV-5309
DocuSign Envelope ID: 2210E341-D584-49FE-A41B-717A093ED41A
                       Case 3:20-cv-05309-CRB Document 16 Filed 08/04/20 Page 2 of 4



              1                 I, David Cowan, declare as follows:
              2                 1.     I am a United States citizen and over the age of 18. I have personal knowledge of
              3     the facts herein and, if called upon to testify to those facts, I could and would do so competently.
              4                 2.     I am the Founding Director at Bonafide, a non-profit organization which envisions
              5     a world in which people recovering from incarceration are able to pursue the same opportunities
              6     and quality of life as those who have never lost their freedom. Bonafide does this by ensuring
              7     that people affected by incarceration have the material, emotional, and advocacy support they
              8     need to both integrate into society and build healthy, productive lives going forward. I am the
              9     Director of Operations of the Prison University Project, which aspires to provide intellectually
             10     rigorous, inclusive Associate of Arts degree programs and College Preparatory Programs free of
             11     charge to people at San Quentin State Prison.
             12                 3.     I am in frequent contact with currently incarcerated people and I work closely with
             13     them to help prepare them for re-entry into society. Many people are completely lost in the world
             14     when they are suddenly released from prison after long-term incarceration, because they are at a
             15     huge economic and social disadvantage. I myself was formerly incarcerated for 22 years. My
             16     work and that of my organization aims to reduce the trauma that comes with re-entry.
             17                 4.     People who are leaving prison need many kinds of support for successful re-entry,
             18     starting with food and housing. The ways that the outside community regularly communicates
             19     and identifies opportunities are often inaccessible to people coming out, particularly if they have
             20     been incarcerated for long periods of time. In such cases, they are completely unfamiliar with
             21     modern forms of communication (like cellphones and computers) or non-cash financial systems
             22     (like credit cards and bank accounts). It is a very challenging process to re-integrate, and requires
             23     immediate cash resources just to participate in the world around them. One of the biggest
             24     challenges is achieving financial security and re-establishing ties with the community. Because
             25     COVID-19 has interfered with several steps that recently-released individuals need to take in
             26     order to get a job and earn an income, those individuals now need an even longer runway than
             27     normal to establish themselves and transition into society. The COVID-19 stimulus payments
             28     would provide significant and substantial support for the thousands of people that have been or
                                                                                      DECL. OF DAVID COWAN ISO PLFS’ MTN. FOR
                    2016647.1
                                                                      1                               PRELIMINARY INJUNCTION
                                                                                                          CASE NO. 3:20-CV-5309
DocuSign Envelope ID: 2210E341-D584-49FE-A41B-717A093ED41A
                       Case 3:20-cv-05309-CRB Document 16 Filed 08/04/20 Page 3 of 4



              1     are being released from California prisons this year or next, including those released because
              2     COVID-19 in their place of incarceration has threatened their health and safety inside.
              3                 5.     Before the COVID-19 pandemic began, my organization—and I personally—
              4     performed “gate pickups,” where we met people being released from prison at the gate to make
              5     sure that their first day out was peaceful rather than frightening. We focus on people who lack
              6     local family and friends who can support them. For most, we take them to a breakfast, assist
              7     them with ordering their food (as this is often overwhelming), provide them with starter toiletries,
              8     snacks, lessons on how to dial and answer calls, and, if possible, one or two changes of clothes.
              9     For most people being released without family nearby, there is no support at all. Without this
             10     assistance, people lack critical support for their re-entry. Unfortunately, during the COVID-19
             11     pandemic, our ability to provide this assistance even to a limited population has been drastically
             12     reduced, other than rides home. Thus, even more people are being released with zero support.
             13     This highlights the need for other sources of support, including financial assistance. I am
             14     saddened to think of what it is like to reenter the community at this time.
             15                 6.     It is also important to note that persons inside prison, most who will re-enter
             16     society, need connections to the community and a network of people who care about them. It
             17     goes a long way to health and safety inside, and to successful re-adjustment when coming home.
             18     It is critical that these relationships are established and maintained during incarceration, whether
             19     with family, friends, or other loved ones. Bonafide’s work aims to create these networks by
             20     organizing classes of approximately 20 incarcerated people meeting with volunteers from the
             21     outside, but our ability to continue this programming has been impaired by lockdowns related to
             22     the COVID-19 pandemic. The virus has eliminated the in-person time that we spend with people
             23     indoors. Further, many incarcerated people’s lines of communication with the outside world have
             24     been impaired by prison lockdowns. Despite the increased isolation and worry for those inside
             25     during these last several months, I have received fewer phone calls during the pandemic than
             26     before.
             27                 I declare under penalty of perjury under the laws of the United States that the foregoing is
             28     true and correct.
                                                                                        DECL. OF DAVID COWAN ISO PLFS’ MTN. FOR
                    2016647.1
                                                                       2                                PRELIMINARY INJUNCTION
                                                                                                            CASE NO. 3:20-CV-5309
DocuSign Envelope ID: 2210E341-D584-49FE-A41B-717A093ED41A
                       Case 3:20-cv-05309-CRB Document 16 Filed 08/04/20 Page 4 of 4



              1                 Executed on the 4th of August, 2020, in San Francisco, California.
              2

              3
                                                                            DAVID COWAN
              4

              5

              6

              7

              8

              9

             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                                                      DECL. OF DAVID COWAN ISO PLFS’ MTN. FOR
                    2016647.1
                                                                      3                               PRELIMINARY INJUNCTION
                                                                                                          CASE NO. 3:20-CV-5309
